PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov


TEXAS INSTRUMENTS INCORPORATED
P O BOX 655474, MS 3999
DALLAS, TX 75265




In re Application of MALE et al.
Application No.: 16/202,925
Filed: November 28, 2018
Attorney Docket No.:  TI-79082
For:  SEMICONDUCTOR PACKAGE WITH TOP CIRCUIT AND AN IC WITH A GAP OVER THE IC
:::::::


DECISION ON PETITION
UNDER 37 CFR 1.144




This is a decision on the petition under 37 CFR 1.144, filed February 20, 2021, requesting consideration of claims 20-30 that were held as being directed to a non-elected invention and withdrawn from consideration as set forth in the Office action dated September 30, 2020.

The petition is GRANTED.

A restriction/election requirement was mailed on April 6, 2020 requiring petitioner to elect one of Invention I or II, and further elect one of Species A, B or C.  On June 4, 2020, petitioner filed a response electing Invention I directed to a packaged integrated circuit, claims 1-11, without traverse, and canceling non-elected claims 12-19 drawn to Invention II, a method of making semiconductor device.  Further, petitioner submitted an amendment, adding new claims 20-30 stating that the new claims are method equivalent to apparatus claims 1-11.  A notice was mailed on June 27, 2020 indicating that the election was incomplete for failing to elect at least one of the Species A, B or C.  Petitioner filed a supplemental response on July 2, 2020 by provisionally electing Species B, claims 1-11 with traverse.  An Office action mailed on September 30, 2020 includes a determination that newly added claims 20-30 being directed to the non-elected Invention II and withdrawn from consideration. 

MPEP §803.I. states:

I.    CRITERIA FOR RESTRICTION BETWEEN PATENTABLY DISTINCT INVENTIONS

There are two criteria for a proper requirement for restriction between patentably 
distinct inventions:
(A) The inventions must be independent (see MPEP § 802.01, § 806.06, § 808.01)
 or distinct as claimed (see MPEP § 806.05 - § 806.05(j)); and
(B) There would be a serious burden on the examiner if restriction is not required 
(see MPEP § 803.02, § 808, and § 808.02).

A review of the file record indicates that examiner failed to state a reason for why the newly added claims 20-30 are distinct as claimed and cause serious burden on the examiner if restriction is not required.  Further, the method claims 20-30 are drawn to the same invention as the elected Invention I, apparatus claims 1-11 except written in method steps. Therefore, the restriction requirement between claims 1-11 and claims 20-30 cannot be maintained.    

Accordingly, the petition is granted to the extent that claims 20-30 will be considered on the merit with the elected claims 1-11. 

The application is being forwarded to the examiner for further action on the merits consistent with this decision. No reply by the petitioner is required at this time.   

Any questions concerning this decision should be directed to Steven Loke, Supervisory Patent Examiner, at (571) 272-1657.




/JOSEPH THOMAS/_______________________
Joseph Thomas, Director 
Technology Center 2800
Semiconductors/Memory


JT/sl:sh